Citation Nr: 0713706	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  05-11 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for residuals of 
appendicitis, status post appendectomy, including intestinal 
obstruction secondary to post-operative adhesion.


WITNESS AT HEARING ON APPEAL

The appellant's son.


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Senior Counsel




INTRODUCTION

The appellant served on active duty with the New Philippine 
Scouts from May 1946 to April 1947.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  By that decision, 
the RO denied service connection for hypertension and a 
disability identified as status post appendectomy with 
intestinal obstruction.  

[The Board notes that the RO had previously denied service 
connection for appendicitis.  (See RO decisions dated in 
August 2000, July 2003, and January 2004.)  The veteran's 
most recent claim, styled as a claim for benefits for status 
post appendectomy, is essentially a claim for service 
connection for residuals of appendicitis.  While it would not 
be improper for the Board to adjudicate the instant matter in 
terms of whether new and material evidence has been received 
to reopen the previously decided claim, we note that the RO 
has not done so.  It does not prejudice the veteran (and in 
fact affords him a broader scope of review) for the Board to 
follow the RO's path with regard to this claim and to address 
the matter de novo.]   

In a statement received in December 2004, the veteran 
expressed general disagreement with the November 2004 
decision.  The Service Center Manager sent the veteran a 
December 2004 letter informing him that the statement could 
not be accepted as a notice of disagreement and asking him to 
specify which issue(s) in the November 2004 decision he was 
disagreeing with.  The veteran replied in January 2005 with a 
statement mentioning many disabilities (some of which were 
denied by the RO in the past).  With the January 2005 
statement, the veteran submitted a form specifying that the 
matter he wished to appeal involved the appendectomy.  The 
February 2002 statement of the case reflected this single 
issue, and the veteran only mentioned his status post 
appendectomy on his VA Form 9.  While the veteran mentioned a 
number of other disabilities in subsequent statements, only 
the single matter listed on the title page is before the 
Board on appeal at this time. 

The Board notes that the veteran had previously appealed 
matters involving entitlement to service connection for 
tuberculosis and Parkinson's Disease.  He withdrew those 
appeals in a June 2004 statement. 

In July 2006, the appellant's son appeared before the 
undersigned Veterans Law Judge sitting at a Travel Board 
hearing held at the Manila RO.  The appellant's son indicated 
a wish to testify on behalf of the appellant, as the 
appellant was too weak and frail to appear for the hearing 
himself.  The Veterans Law Judge agreed to hear the testimony 
offered.  


FINDING OF FACT

There is no medical evidence of record indicating that the 
veteran's disability residual to appendicitis, status post 
appendectomy, with intestinal obstruction secondary to post-
operative adhesion, is in any way related to his period of 
service with the New Philippine Scouts.


CONCLUSION OF LAW

Entitlement to service connection for residuals of 
appendicitis, status post appendectomy, including intestinal 
obstruction secondary to post-operative adhesion is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

The veteran was aware of VA's duty to assist in the 
development of claims, as well as his own responsibilities in 
this regard, prior to his July 2004 claim that initiated the 
decision on appeal.  By letter dated in July 1999, the 
veteran was informed that due to a fire at the National 
Personnel Records Center in 1973 many military records were 
damaged or destroyed and that if his records were involved, 
there may be difficulty in securing service medical records.  
The letter informed the veteran that he could assist in any 
development of his claims by submitting information and 
evidence regarding the dates of illness/injury and location 
of any medical treatment received for claimed disabilities.  
In November 2001 and again in October 2003, VA advised the 
veteran of the essential elements of the VCAA.  Since 1999 
numerous attempts were made to obtain any existing records 
from the veteran's period of service as well as any pertinent 
medical records from service in the 1940s onward.  The scant 
records obtained are discussed below. 

After the veteran submitted his July 2004 claim for service 
connection, VA advised him of the essential elements of the 
VCAA by way of an August 2004 letter (which explained the 
type of evidence that would be new and material sufficient to 
reopen his claim) and by way of an October 2004 letter (which 
addressed the elements necessary for direct service 
connection).  These letters were issued before initial 
consideration of the claim in November 2004.  By these 
letters, VA again informed the veteran of the type of 
evidence needed in a claim for service connection, this time 
specifically referencing the status post appendectomy 
disability he claimed is related to service.  They also told 
him that VA would make reasonable efforts to help him get the 
evidence necessary to substantiate his claim for service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The letters 
informed the appellant that VA was responsible for obtaining 
any evidence held by a federal government agency.  The 
veteran was also informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  The 
notice letters sent to the veteran prior to RO adjudication 
did not include the last two elements; however, the Board 
finds no prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA provided such notice by way of an 
August 2006 letter.  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has sought records from the 
veteran's period of service.  Only one non-specific medical 
report has been found.  A memorandum dated in early November 
2004 certifies that the veteran's service records are not 
available for review and that all efforts to obtain such 
service records have been correctly followed and exhausted.  
Further attempts to do so would be futile.  In an effort to 
assist the veteran in developing his claim, VA has obtained 
any identified and available records of post-service medical 
treatment.  VA is not aware of any outstanding pertinent VA 
or private treatment records that have not been sought.  

VA did not provide the veteran with an examination in 
connection with his claim for service connection; however, 
the Board finds that an examination was not necessary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Specifically, under the law, an examination or 
opinion is necessary to make a decision on the claim when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).  The Board 
does not find that the veteran's appendicitis residuals "may 
be" associated with his active duty.  The single available 
service medical record shows only that the veteran was sick 
on January 31, 1947; it provides no other specifics.  There 
is no competent medical evidence of chronic appendicitis 
residuals during service or for many years thereafter.  
Medical records on file do not document any treatment for 
problems related to the appendix until 1990, more than 40 
years after the veteran's discharge from service.  Thus, 
there is a lack of evidence of continuity of symptomatology 
in the treatment records.  This is evidence against a finding 
that the post service disability "may be" associated with 
service.  Thus, to the extent that the veteran has alleged 
that he has had appendicitis problems since service, the 
Board accords little to no probative value.  Therefore, the 
Board finds that the veteran's disability involving 
appendicitis and his appendectomy does not meet criteria to 
warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.
 

II.  Brief Factual Background

Service personnel and service medical records are almost 
entirely unavailable.  A memorandum dated in early November 
2004 certifies that the veteran's service records are not 
available for review and that all efforts to obtain such 
service records have been correctly followed and exhausted.  
The single medical record on file from the veteran's period 
of service is a medical report that appears to indicate the 
veteran was sick on January 31, 1947.  It does not specify 
the nature of his illness. 

In a March 1999 claim, the veteran reported that he had 
appendicitis in 1946.

In an August 1999 letter, Dr. G. indicated that the veteran 
was admitted on November 12, 1990 with severe pain in the 
lower abdomen.  The diagnosis was acute ruptured 
appendicitis.  Exploratory surgery was performed and the 
veteran was discharged improved on November 22, 1990.

In February 2002, records were received from Dr. FA, showing 
that the veteran was admitted to the hospital in May and June 
2001 for complaints including gastric problems.

In an October 2003 statement, Dr. FA reported that the 
veteran had his first consultation when he was age 41 (around 
1966), and that he was treated from 1966 to 1967 for problems 
including peptic ulcer, gastric problems and bleeding.  Dr. 
FA noted that "as per past personal history patient began to 
have symptoms of bronchial asthma, peptic ulcer, cough, ever 
since he was still in the military service."  Dr. FA noted 
that the statement was issued upon request of the appellant.

An October 2003 medical certificate indicates that the 
veteran was admitted and treated in August and September 2003 
for status post appendectomy, including intestinal 
obstruction secondary to post-operative adhesion.  During 
this time he underwent exploratory laparoscopic adhesiolysis.  
Records on file also show that the veteran was again admitted 
and treated for these problems in July 2004.


III. Service Connection

The veteran asserts that he has residuals of appendicitis, 
status post appendectomy, including intestinal obstruction 
secondary to post-operative adhesion, and that such residuals 
are related to his period of service during World War II .

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for residuals of appendicitis, 
status post appendectomy, including intestinal obstruction 
secondary to post-operative adhesion.  A review of the single 
medical document from the veteran's period of service 
indicates no more than that he was ill on one day, January 
31, 1947.  There is no evidence of appendicitis problems 
during service or for years thereafter.  

It is not until 1990, more than 40 years after separation 
from service, that we have the first record of treatment for 
appendicitis problems.  This lengthy period without treatment 
is evidence against a finding of continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment of the claimed condition for 
many years after service). 
At that time (1990), the veteran was admitted and diagnosed 
with acute ruptured appendicitis.  Since then he was admitted 
on two subsequent occasions for treatment for problems that 
appear to be associated with the claimed residuals of 
appendicitis, status post appendectomy, including intestinal 
obstruction secondary to post-operative adhesion.  There is 
no medical evidence or opinion linking the appendicitis 
problems to any aspect of the veteran's period of service.  
Without evidence of a link to service, there is no basis for 
granting service connection.  U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303; See Hickson, supra.  
  
The Board notes that in an October 2003 record, Dr. FA 
indicated that the veteran was treated for a number of 
complaints, including gastric problems as early as 1966.  
Assuming arguendo that these complaints were earlier signs of 
appendicitis problems, such evidence still does not support 
an argument that the onset of any appendicitis disability 
pre-dated 1966.  Moreover, no competent medical evidence has 
otherwise been presented to show a causal nexus between a 
current appendicitis related disability and the veteran's 
period of service.  The Board has considered the remark in 
Dr. FA's October 2003 record indicating that "as per past 
personal history patient began to have symptoms of...peptic 
ulcer..., ever since he was still in the military service."  
Even assuming that the ulcer symptoms noted were actually 
appendicitis symptoms, the Board must find that Dr. FA did 
not conclude that a gastric disorder was of service onset or 
was otherwise related thereto.  Statements such as the one in 
Dr. FA's report constitute only a history provided by the 
veteran.  The Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence as is required to make the claim well 
grounded.  LeShore v. Brown, 8 Vet. App. 405 (1995).  The 
Board has accorded the private physician's opinion little to 
no probative value, as the statement is clearly based upon 
history provided by the veteran, which history is not 
supported by the objective evidence of record.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).     

The appellant has argued that he has a disability due to 
appendicitis that began while he was in service.  The Board 
does not doubt the sincerity of the veteran's belief that he 
developed such problems during service.  We note that the 
veteran is competent to render an opinion as to having pain, 
or any other common symptom, while he was in service.  
However, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

In sum, the preponderance of the competent evidence is 
against findings of an in-service appendicitis problem, 
manifestations of an appendicitis problem within the years 
after separation from service, continuity of symptomatology 
associated with appendicitis, and a nexus between the post 
service appendicitis problems and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for residuals of 
appendicitis, status post appendectomy, including intestinal 
obstruction secondary to post-operative adhesion is denied.





____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


